Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 07/15/2022: 
Claims 1 and 7-13 are pending in the current application. Claims 2-6 have been canceled. Claims 1 and 7-10 have been amended. Claim 13 is new. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “…. the first and second side walls extend higher from the planar surface in the height dimension than other portions of the base plate…”. It is unclear what the other portions of the base plate are, and if the first and second side wall extend higher than all parts attached to the base plate or if extending higher than a single component of the base plate would meet this claim. Using the broadest reasonable interpretation, other portions of the base plate is interpreted as any portion or part of the base plate, including a portion of the actual base plate (i.e. planar surface side). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites “…according to 1 connected together” which should be amended to recite ““…according to claim 1 connected together”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigelt (DE 102015214185 B4).
Regarding claim 1, Weigelt teaches a battery module 10, comprising:
a cell stack defined by a stack of a plurality of battery cells 14 (P53); and
a module housing configured to accommodate the cell stack, the module housing having a lower housing 16, a pair of side housings 52, a front housing 46, a rear housing 48, and an upper housing 54, for respectively covering a lower portion, a left and right side portion, a front portion, a rear portion, and an upper portion of the cell stack (P68-72; Fig. 6.16) 
wherein the lower housing includes:
a base plate 16 configured to cover an entire lower surface of the cell stack 14, the base plate having a hole region planar surface and first and second side walls 32/34 projecting upwardly from the planar surface in a height dimension, the first and second side walls extending parallel to one another along a longitudinal dimension and being positioned on opposite sides of the base plate in a width dimension, the width dimension being orthogonal to the longitudinal
dimension (Fig. 3); and
a plurality of spacers, or a plurality of receiving profiles 18 positioned on the planar surface of the base plate and elongated so as to extend across the base plate in the width dimension, each of the plurality of spacers having opposing first and second ends in the width dimension in contact with the respective first and second side walls 32/34, the plurality of spacers being disposed at predetermined intervals along the longitudinal dimension of the base plate so as to define respective empty spaces therebetween (P23.56.65; Fig. 3)
the plurality of spacers, or receiving profiles 18 being configured to support the cell stack so as to space the cell stack away from the planar surface of the base plate, such that each of the empty spaces, or channels 20 is defined: between the cell stack and the planar surface of the base plate in the height dimension, between the first and second side walls in the width dimension, and between two successive ones of the plurality of spacers in the longitudinal dimension (P23.56.65; Fig. 3 – each spacer has a sawtooth shape and thus when adjacent to one another the space between them forms flow channel); wherein 
the plurality of spacers includes a first spacer, a second spacer, and a third spacer, with a first one of the empty spaces being defined between the first spacer and the second spacer, and with a second one of the empty spaces being defined between the second spacer and the third spacer wherein 
the first side wall 32 defines a first channel, or distribution channel 44 therein extending along the longitudinal dimension, and wherein the second side wall 34 defines a second channel, or collecting channel therein extending along the longitudinal dimension (P64-65; Fig. 4), 
the first channel 44 having an upstream end in communication with an inlet opening connected to a supply tube 36 and a downstream end in communication with the first empty 20 space via a first opening 40 through the first side wall in the width dimension, the inlet opening extending through a face of the first side wall, the face extending transverse to the planar surface of the base plate so that the inlet opening 36/44 extends through the face in the longitudinal dimension (P65-66; Fig. 3-4), and the first opening being spaced apart from the inlet opening along the longitudinal dimension, and the second channel or collecting channel of wall 34 having an upstream end in communication with the first empty space 20 via a second opening 40 through the second side wall 34 in the width dimension and having a downstream end in communication with the second empty space via a third opening through the second side wall 34 in the width dimension. 
Regarding claim 11, Weigelt teaches a battery pack comprising a plurality of battery modules according to claim 1 connected together (P92; Fig. 10.19). 
Regarding claim 12, Weigelt teaches a vehicle comprising the battery pack according to claim 11 (P28-29.90-93).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weigelt as applied to claim 1 above, and further in view of Zedell et al. (US 6,068,946). 
Regarding claim 7, Weigelt teaches the first and second side walls 32/34 extend higher from the planar surface in the height direction than other portions of the base plate 16 (Fig. 3). Weigelt teaches connecting the sidewalls to the front walls using coupling grooves (i.e. V) and protrusions 60/62 (P75-76) to increase connection.
Weigelt is silent in teaching how the first and second side walls each having a coupling groove for engaging a coupling protrusion protruding downwardly in the height dimension from a lower end of the respective side housing, or that the upper housing comprises a pair of side housings to connect with the side walls (how the upper and sides connect); however, Zedell, in a similar field of endeavor related to battery modules, teaches having the sides of a base plate 40/70 (extend higher than the other portions of the base 40), each side having a coupling groove, or arch 50 for engaging a coupling protrusion 90/100 protruding downwardly from a lower end of the respective side housing (thus connecting to upper housing) to provide a housing with a small profile and good mating between parts to have a reliable, strong and durable housing (Col. 2 [16-46]; Fig. 1. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the housing comprise a pair of side housings extending from the upper housing of Weigelt, where the first and second side walls each have a coupling groove for engaging a coupling protrusion protruding downwardly in the height dimension from a lower end of the respective side housing, as taught by Zedell, to have a reliable, strong and durable housing.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weigelt in view of Zedell as applied to at least claim 7 above, and further in view of Xu et al. (US 2020/0350612).
Regarding claim 8, modified Weigelt is silent in teaching the first and second sides each include a leakage prevention protrusion protruding towards the cell stack and coming into contact with a respective outermost cell of the cell stack; however, Xu, in a similar field of endeavor related to battery modules, teaches including a prevention protrusion, or spring plates 110 that extend from the sides towards the cell stack to restrain motion of the cells in a direction parallel to a cell stacking direction (P41-42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a prevention protrusion included with the side walls of modified Weigelt, that protrudes towards the cell stack coming into contact with a respective outermost cell of the cell stack to restrain motion of the cell stack, as taught by Xu. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. MPEP 2114 and 2173.05
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weigelt as applied to claim 1 above. 
	Regarding claim 9, Weigelt is silent in teaching adhesive positioned interposed between the cell stack and each of the plurality of spacers; however, Weigelt teaches using a seal, or adhesive between the cell stack and channels to make sure cooling liquid does not interact with gas escaping cells leading to ignition (P90). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to also include the adhesive interposed between the cell stack and the spacer of Weigelt to prevent an explosion. Adding adhesive to seal in a fluid would not change the function of the cells, channels, or spacers and provides the exact functionality taught by Weigelt, of sealing a fluid channel from its surroundings, or prevent a cooling medium from leaking between the cell stack and the spacers. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 VI B
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt as applied to claim 1 above, and further in view of Young Il et al. (KR 20160048564). 
Regarding claim 13, Weigelt teaches the battery module according to claim 1, the rejection included herein in its entirety. 
Weigelt is silent in teaching the first side wall defines a third channel therein extending along the longitudinal dimension, the third channel having a downstream end in communication with an outlet and an upstream end in communication with the second empty space via a fourth opening through the first side wall in the width dimension; however, Young Il, in a similar field of endeavor related to battery packs, teaches a flow path for a battery pack. Young Il teaches a base plate 300 configured to cover an entire lower surface of the cell stack, the base plate having a hole region defining a channel, or plurality of flow paths 310 in at least one side of the base plate 300 along a longitudinal direction (pg. 4-5; Fig. 3); and a plurality of spacers (Fig. 3) disposed at predetermined intervals along the base plate and configured to support the cell stack so as to space the cell stack away from a surface of the base plate, wherein the batteries are in close contact with the surface of the cooling plate 300, and thus positioned on the partitions that create the space (pg. 5; Fig. 3-4)  such that an empty space is defined between the cell stack and the base plate, wherein the hole region communicates with the empty space such that a cooling medium can be supplied to the empty space (Fig. 4 – wherein channels 310 are the empty space formed between spacers ) and first side wall defines a third channel therein extending along the longitudinal dimension, the third channel having a downstream end in communication with an outlet and an upstream end in communication with the second empty space via a fourth opening through the first side wall in the width dimension to optimize temperature control. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the flow channel configuration of Young Il, where the first side wall defines a third channel therein extending along the longitudinal dimension, the third channel having a downstream end in communication with an outlet and an upstream end in communication with the second empty space via a fourth opening through the first side wall in the width dimension to the battery pack of Weigelt to have a heat exchanger surface on the bottom of the pack, and it would yield no more than the predictable outcome which one of ordinary skill in the art would have excepted to achieve, i.e. thermal control of a battery pack via fluid channels along a bottom surface. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, he rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 10, modified Weigelt in view of Young Il teaches the module according to claim 13 and would teach the discharge tube connected to the downstream end of the third channel (positioned outside of the wall shown on second wall of Weigelt) so that the cooling medium can flow out of the empty spaces. 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Schmiedhofer et al. (US 2019/0260102) teaches a cooling structure for a battery module with an adhesive, or sealing member between the upper portion of the fluid path and the battery cells (P51).
Pentapati et al. (US20130034767) teaches a cooling system for a battery module. 
Wünsche et al. (US 20170104252) teaches a cooling system for a battery module with a supply and discharge pipe.
Park et al. (US 20150236385) teaches a cooling system for a battery module with a similar channel pathway construction. 
Musetti (US 2014/0272508) teaches a battery module with a cooling pathway. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729       

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729